Ethridge, J.,
delivered the opinion of the court.
The appellant, Evans, was a merchant, and Carpenter was the owner of a plantation, a portion of which he leased to a tenant. The tenant desired Mr. Evans to furnish him certain supplies, and Mr. Carpenter waived his lien against the crop of the tenant except to land rent. As to the land rent he was to get one-fourth of the cotton and cotton seed grown upon the premises. Mr. Evans took a deed of trust on the tenant’s crop, having the waiver above mentioned, and furnished supplies to the tenant. Carpenter admits signing the waiver in question and of the existence of the deed of trust and its record. When the cotton was ready to be marketed the *578tenant turned the cotton over to Mr. Carpenter, the landlord, who sold it in his own name. The cotton and seed together amounted in value to sixty dollars and ninety-four cents for the tenant’s portion. The landlord deducted from the price of the cotton certain moneys due him for seed furnished or loaned the tenant, and turned the other part of the money over to the tenant instead of to Mr. Evans, the merchant. There was a judgment in the justice court, where the cause originated, for fifty-two dollars and eighty-four cents and Carpenter appealed to the circuit court, where the circuit court granted a peremptory instruction in Carpenter’s favor, and Evans appeals here. We think Mr. Carpenter having sold the cotton in his own name and taking charge of the proceeds of said cotton was a conversion of the cotton. He had knowledge of the merchant’s deed of trust, and should have turned the money over to the merchant after deducting his land rent. There is no dispute as to the value of the cotton, and judgment should have been entered for the appellant for fifty-two dollars and eighty-four cents and costs. The judgment of the court below is accordingly reversed, and judgment here for said amount,for the appellant, with all costs.
Reversed, cmd judgment here.